Exhibit 10.21

September 1, 2009

WITHOUT PREJUDICE

DELIVERED TO:

Juan Figuereo

Dear Juan,

Re: Cott Corporation (“Cott”) – Termination of Employment

We are writing to notify you that your employment with Cott is hereby terminated
without cause, effective October 31, 2009. Your duties as Chief Financial
Officer of Cott will cease on September 8, 2009.

Cott appreciates your contribution to the corporation and with a view to
resolving all matters on an amicable basis, has prepared this letter agreement
which sets forth the severance arrangements between Cott and you (collectively,
with Schedules “1” and “2,” the “Separation Agreement and Release”):

 

1. Date of Termination

The effective date of termination of employment is October 31, 2009 (the
“Termination Date”).

 

2. Accrued Salary and Vacation Pay

Subject to the terms of this Separation Agreement and Release, you will be paid
your salary and accrued vacation pay to the Termination Date. These payments
will be paid in a lump-sum payment during the next pay period immediately
following the Termination Date.

 

3. Severance Payment

As outlined in your Retention, Severance and Non-Competition Plan Agreement
dated May 11, 2007 (the “Retention Agreement”) and in the Amended and Restated
Retention, Severance and Non-Competition Plan dated June 25, 2007 (the
“Retention Plan” and together with the Retention Agreement, the “Retention
Agreements”), we have agreed to pay you a lump-sum payment equal to 2 times your
annual base salary, car allowance, and bonus at target. . You will receive these
payments on the first pay run occurring at least five business days after the
later of (a) the Termination Date and (b) the date on which this Separation
Agreement and Release becomes irrevocable. Such payments will be made on the
basis that you will continue to perform your duties and our agreement to make
such payments will be null and void if the reason for termination is Cause or
resignation without Good Reason (as such terms are defined in the Retention
Agreement) before the Termination Date. We agree, however, that your compliance
with any request not to come into Cott’s offices or to take on a reduced role in
performance of service for Cott shall not be deemed a resignation without Good
Reason.

The lump sum payment will be equal to $1,572,000, calculated as follows:

 

Annual Base Salary

   $ 385,000

Bonus at Target

   $ 385,000

Car Allowance

   $ 16,000

Sub-Total

   $ 786,000

x Severance Multiple (2)

   $ 1,572,000



--------------------------------------------------------------------------------

4. Pro-rated Bonus

No later than March 15, 2010, you shall be entitled to be paid your prorated
portion (i.e., 10 months) of any bonus earned for the fiscal year ending
January 2, 2010, based on the attainment of the terms and targets of the Cott
performance bonus plan.

 

5. Benefits

We confirm that, to the extent Cott may do so legally and in compliance with its
benefit plans in existence from time to time, your health benefits will continue
until the earlier of: (i) 24 months following the Termination Date or (ii) the
date alternative employment is secured that provides comparable benefits. All
other benefits will terminate effective on the Termination Date.

 

6. Outplacement

For a period of 12 months from the Termination Date, Cott shall pay up to
$10,000 for outplacement services that will be provided to you by a third party
vendor chosen by Cott in its sole discretion.

 

7. Expenses

To the extent that you have incurred any proper travel, entertainment or other
business expenses, you will be reimbursed in accordance with Cott’s policy. All
expense reports must be submitted within 30 days of your Termination Date.

 

8. Stock Options/Share Purchase Plan/DPSP/RSP/PSU

All of your rights with respect to vested stock options that you hold personally
will continue for 60 days following the Termination Date, subject to the
provisions of Cott’s Restated 1986 Common Share Option Plan as amended, and
thereafter such options shall be null and void.

Your rights to unvested shares in the Performance Share Unit (PSU) Plan, will
terminate effective on your Termination Date.

The Special Performance Share Unit award provided to you in 2008 will be
pro-rated based on your Termination Date as follows: The prorated portion of
your 2008 award of 177,798 PSU’s will be 148,165 common shares of Cott. These
shares will be considered earned and vested as of the Termination Date and shall
be distributed to you, less applicable taxes which will be paid with the
proceeds of the sale of the appropriate number of shares, within 30 days of the
Termination Date. You shall receive cash in the amount of $214,769 in lieu of
common shares in satisfaction of the PSU’s awarded to you upon hiring



--------------------------------------------------------------------------------

This is subject to, and without any limitation to, any additional rights you may
have under Section 7 of the Retention Agreements or any additional rights
arising under the Retention Agreements on a Change of Control during a Change of
Control Window (as such terms are defined in the Retention Plan).

All other rights under Cott’s share purchase plans and other long-term incentive
plans, including, without limitation, all rights to unvested shares under the
401k Plan, the Executive Incentive Share Purchase Plan, and Employee Share
Purchase Plan shall terminate on the Termination Date in accordance with those
plans. Rights under these plans that have vested as of the Termination Date will
continue in accordance with and subject to the terms of the applicable plans.

 

9. No Other Payments

Other than as set out in Section 7 of the Retention Plan, the payments and other
entitlements set out or referenced in this Separation Agreement and Release
constitute your complete entitlement and Cott’s complete obligations whatsoever,
including with respect to the cessation of your employment, whether at common
law, statute or contract. For greater certainty, we confirm that, other than as
set forth in this Separation Agreement and Release, you are not entitled to any
further payment (including any bonus payments), benefits, perquisites,
allowances or entitlements earned or owing to you from Cott pursuant to any
employment or any other agreement, whether written or oral, whatsoever, all
having ceased on the Termination Date without further obligation from Cott. All
amounts paid to you pursuant to this Separation Agreement and Release shall be
deemed to include all amounts owing pursuant to the Employment Standards Act,
2000 and any applicable state wage payment or wage collection law, and such
payments represent a greater right or benefit than that required under the
Employment Standards Act, 2000 and any applicable state wage payment or wage
collection law.

 

10. Resignation & Release

You will resign as an officer of Cott (and any direct and indirect affiliates,
subsidiaries and associated companies) with effect as of the Termination Date.
In this respect, you agree to execute and deliver the Resignation Notice
attached hereto as Schedule “1” and such further documentation as may reasonably
be required by Cott, in its sole discretion, in order to effect this
resignation. You agree to sign, no earlier than your last day of active
employment with Cott, the Release Agreement in the form attached as Schedule “2”
(the “Release Agreement”) to this Separation Agreement and Release and further
agree that, notwithstanding anything to the contrary in the Retention
Agreements, your execution without revocation of the Release Agreement is a
condition precedent to you receiving any severance payments hereunder that are
in excess of payments required by statute.

 

11. Your Continuing Obligations

 

  (a) You will continue to abide by all of the provisions of your Employment
Agreement through the Termination Date, and with all of the provisions of the
Retention Agreements through the Termination Date and at all times thereafter
following the cessation of your employment in accordance with and subject to the
terms of the Retention Agreements (including the restrictive covenants set forth
in Section 8 of the Retention Plan) and this Separation Agreement and Release.

 

  (b)

You are required to return to Cott within five (5) business days of the
Termination Date all of the property of Cott in your possession or in the
possession of your family or agents including, without limitation, wireless
devices and accessories, computer and



--------------------------------------------------------------------------------

 

office equipment, keys, passes, credit cards, customer lists, sales materials,
manuals, computer information, software and codes, files and all documentation
(and all copies thereof) dealing with the finances, operations and activities of
Cott, its clients, employees or suppliers.

 

  (c) You will agree to cooperate reasonably with Cott, and its legal advisors,
at Cott’s request, direction and reasonable cost, in connection with: (i) any
Cott business matters in which you were involved during your employment with
Cott; or (ii) any existing or potential claims, investigations, administrative
proceedings, lawsuits and other legal and business matters which arose during
your employment involving Cott; (iii) effecting routine administrative
compliance with respect to any regulatory requirements that were applicable to
Cott during the period of your employment; and (iv) completing any further
documents required to give effect to the terms set out in this letter with
respect to which you have knowledge of the underlying facts.

 

  (d) You agree to indemnify and hold harmless Cott and its subsidiary companies
and affiliated companies, together with its and their respective officers,
directors, partners, shareholders, employees and agents, and each of its and
their predecessors, successors and assigns, from and against any and all
damages, taxes, penalties, interest, expenses and any other costs imposed under,
in connection with, or related to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), with respect to payments and benefits provided
pursuant to this Separation Agreement and Release including, but not limited to,
any penalties associated with failure to report or failure to withhold.

 

12. Taxes

All payments referred to in this Separation Agreement and Release will be less
applicable withholdings and deductions, and you shall be responsible for all tax
liability resulting from your receipt of the payment and benefits referred to in
this letter, except (i) to the extent that Cott has withheld funds for
remittance to statutory authorities, and (ii) to the extent provided otherwise
in your Retention Agreements with respect to any Gross-Up Payment. For greater
certainty, we confirm that Section 7 of the Retention Plan provides for a
Gross-Up Payment in connection with any excise tax imposed under Section 4999 of
the Code and not in connection with any tax, penalty or interest imposed under
(or in connection with) Section 409A of the Code. In no event are you entitled
to any payment from Cott with respect to any tax, penalty or interest imposed
under (or in connection with) Section 409A of the Code, and in no event shall
any such tax, penalty or interest be taken into account for purposes of
determining the amount of any payment due under Section 7 of the Retention
Agreement To the extent any severance payments due to you pursuant to the terms
hereof shall be treated as deferred compensation under Code Section 409A,
payment of such amount shall be delayed until the first day of the seventh month
following the Termination Date, but only to the extent that such delay is
necessary in order to avoid penalties under Code Section 409A with respect to
payments to you as a Specified Employee, as defined in Treasury Regulations
Section 1.409A-1(i) upon Separation from Service, as defined in Treasury
Regulations Section 1.409A-1(h).



--------------------------------------------------------------------------------

13. General

 

  (a) Entire Agreement: Except as otherwise specified in this Agreement, this
Separation Agreement and Release constitutes the entire agreement between you
and Cott with reference to any of the matters herein provided or with reference
to your employment or office with Cott, or the cessation thereof. All promises,
representations, collateral agreements, offers and understandings not expressly
incorporated in this letter agreement are hereby superseded and have no further
effect. For greater certainty, your entitlement under Section 7, and your
obligations under Section 8, of the Retention Plan are expressly incorporated in
this letter.

 

  (b) Severability: The provisions of this letter agreement shall be deemed
severable, and the invalidity or unenforceability of any provision set out
herein shall not affect the validity or enforceability of the other provisions
hereof, all of which shall continue in accordance with their terms.

 

  (c) Full Understanding: By signing this Separation Agreement and Release, you
confirm that: (i) you have had an adequate opportunity to read and consider the
terms set out herein, including the Release Agreement attached as Schedule “2”
hereto, and that you fully understand them and their consequences; (ii) you have
been advised, through this paragraph, to consult with legal counsel and have
obtained such legal or other advice as you consider advisable with respect to
this Separation Agreement and Release, including attachments; (iii) you have
consulted with legal counsel regarding the application of Section 409A of the
Code to the payments and benefits provided pursuant to this Separation Agreement
and Release; (iv) you are signing this Separation Agreement and Release
voluntarily, without coercion, and without reliance on any representation,
express or implied, by Cott, or by any director, trustee, officer, shareholder,
employee or other representative of Cott other than as set forth in this
Separation Agreement and Release and the Retention Agreements; and (v) you have
been provided with the 45-day consideration period and seven-day revocation
period described in the attached Release Agreement.

 

  (d) Arbitration: In the event any dispute arises between you and Cott with
respect to the interpretation, effect or construction of any provisions of this
Separation Agreement and Release, either Cott or you may refer the matter to
final and binding arbitration without right of appeal, pursuant to the United
States Federal Arbitration Act, as applicable, for the disputed matters to be
determined by an arbitrator that is to be mutually agreed upon, upon written
notice to the other, whereupon, subject to the availability of such an
arbitrator, the arbitration hearing will commence within 30 days of the said
notice, without formality, with the costs of the arbitration to be shared
equally between the parties, subject to such order for costs as the arbitrator
may determine in his or her sole discretion. The arbitration shall be conducted
pursuant to the then-existing rules and regulations of the American Arbitration
Association to the extent not inconsistent with this letter agreement.

 

  (e) Currency: All dollar amounts set forth or referred to in this letter refer
to US currency.



--------------------------------------------------------------------------------

  (f) Governing Law: To the extent the laws of the United States must apply, the
agreement confirmed by this letter shall be governed by the laws of the State of
Florida.

* * *

If this Separation Agreement and Release is acceptable to you once you have had
an opportunity to review it, please sign the Acknowledgement and Acceptance
below, the Resignation Notice, and the Release Agreement to confirm your
acceptance of same and return to Reese Reynolds at the Tampa Office.

If you have any questions regarding the terms set out in this letter, please
feel free to contact me or Reese Reynolds.

Yours very truly,

COTT CORPORATION

Per:

 

/s/ Michael Creamer     /s/ Matthew A. Kane, Jr. Michael Creamer, VP People    
Matt Kane, VP, General Counsel & Secretary

Enclosures:

 

1. Schedule “1” – Resignation Notice

 

2. Schedule “2” – Release Agreement

Acknowledgement and Acceptance

I acknowledge that I have been provided 21 days to review this Separation
Agreement and Release, which I acknowledge is a reasonable period of time
(although I may sign it sooner should I desire as long as the date of execution
is after my last day of active employment), and seven days thereafter to revoke
the Separation Agreement and Release, if I so choose. I also acknowledge that I
have been advised, by this paragraph, and have had the opportunity to obtain
independent legal advice and that the only consideration for the attached
Release Agreement is as referred to in this Separation Agreement and Release. I
confirm that no other promises or representations of any kind other than as set
forth in this Separation Agreement and Release and the Retention Agreements have
been made to me to cause me to sign this Acknowledgement and Acceptance.

 

/s/ Juan Figuereo

   

November 2, 2009

Juan Figuereo     Date



--------------------------------------------------------------------------------

SCHEDULE “1”

RESIGNATION NOTICE

 

TO:   COTT CORPORATION AND TO:   ALL DIRECT AND INDIRECT AFFILIATES,
SUBSIDIARIES AND ASSOCIATED COMPANIES THEREOF AND TO:   ALL DIRECTORS THEREOF

 

 

I, Juan Figuereo, confirm my resignation from all offices held by me of Cott
Corporation, including all direct and indirect affiliates, subsidiaries, and
associated companies, with effect as of September 8, 2009.

 

/s/ Juan Figuereo

Juan Figuereo



--------------------------------------------------------------------------------

SCHEDULE “2”

RELEASE AGREEMENT

In consideration of the mutual promises, payments and benefits provided for in
the Retention, Severance and Non-Competition Plan Agreement dated May 11, 2007
(the “Retention Agreement”), the Amended and Restated Retention, Severance and
Non-Competition Plan dated June 25, 2007 (the “Retention Plan”) and the letter
agreement dated January 12, 2009 to which this Release Agreement is a Schedule
(the “Separation Agreement and Release” and together with the Retention
Agreement and the Retention Plan, the “Separation Agreements”), Cott Corporation
(the “Corporation”) and Juan Figuereo (the “Employee”) agree to the terms of
this Release Agreement dated as of the 31st day of October, 2009 (this “Release
Agreement”). Capitalized terms used and not defined in this Release Agreement
have the meanings assigned thereto in the Retention Plan.

1. The Employee acknowledges and agrees that the Corporation is under no
obligation to offer the Employee the payments and benefits set forth in the
Separation Agreements, unless the Employee consents to the terms of this Release
Agreement. The Employee further acknowledges that he is under no obligation to
consent to the terms of this Release Agreement and that the Employee has entered
into this Release Agreement freely and voluntarily.

2. In consideration of the payment and benefits set forth in the Separation
Agreements and the Corporation’s release set forth in paragraph 5 of this
Release Agreement, the Employee voluntarily, knowingly and willingly releases
and forever discharges the Corporation and its subsidiary companies and
affiliated companies, together with its and their respective officers,
directors, partners, shareholders, employees and agents, and each of its and
their predecessors, successors and assigns (collectively, “Releasees”), from any
and all charges, complaints, claims, promises, agreements, controversies, causes
of action and demands of any nature whatsoever that the Employee or his
executors, administrators, successors or assigns ever had, now have or hereafter
can, shall or may have against the Releasees by reason of any matter, cause or
thing whatsoever arising prior to the time of signing of this Release Agreement
by the Employee. The release being provided by the Employee in this Release
Agreement includes, but is not limited to, any rights or claims relating in any
way to the Employee’s employment relationship with the Corporation or any other
Releasee, or the termination thereof, or under any statute, including, but not
limited to the Employment Standards Act, 2000, the Human Rights Code, the
Workplace Safety and Insurance Act re-employment provisions, the Occupational
Health & Safety Act, the Pay Equity Act, the Labour Relations Act, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, as
amended by the Older Workers’ Benefit Protection Act, the Family and Medical
Leave Act, and the Americans With Disabilities Act, or pursuant to any other
applicable law or legislation governing or related to his employment or other
engagement with the Corporation or any other Releasee. In no event shall this
Release apply to the Employee’s right, if any, to indemnification, under the
Employee’s employment agreement or otherwise, that is in effect on the date of
this Release and, if applicable, to the Corporation’s obligation to maintain in
force reasonable director and officer insurance in respect of such
indemnification obligations.

3. The Employee acknowledges and agrees that he shall not, directly or
indirectly, seek or further be entitled to any personal recovery in any lawsuit
or other claim against the Corporation or any other Releasee based on any event
arising out of the matters released in paragraph 2 above.



--------------------------------------------------------------------------------

4. Nothing herein shall be deemed to release: (i) any of the Employee’s rights
under the Separation Agreements; or (ii) any of the vested benefits that the
Employee has accrued prior to the date this Release Agreement is executed by the
Employee under the employee benefit plans and arrangements of the Corporation or
any of its affiliates; or (iii) any claims that may arise after the date this
Release Agreement is executed.

5. In consideration of the Employee’s release set forth in paragraph 2 above,
the Corporation knowingly and willingly releases and forever discharges the
Employee from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever that the
Corporation now has or hereafter can, shall or may have against him by reason of
any matter, cause or thing whatsoever arising prior to the time of signing of
this Release Agreement by the Corporation, provided, however, that nothing
herein is intended to release any claim the Corporation may have against the
Employee for any illegal conduct or arising out of any illegal conduct and
provided further that nothing herein shall be deemed to release the
Corporation’s rights under the Separation Agreements or for any claims that may
arise after the date this Release Agreement is executed.

6. The Employee acknowledges that he has carefully read and fully understands
all of the provisions and effects of this Release Agreement. The Employee also
acknowledges that the Corporation, by this paragraph and elsewhere, has advised
him to consult with an attorney of his choice prior to signing this Release
Agreement. The Employee represents that, to the extent he desires, he has had
the opportunity to review this Release Agreement with an attorney of his choice.

7. The Employee acknowledges that he has been offered the opportunity to
consider the terms of this Release Agreement for a period of at least twenty-one
(21) days, although he may sign it sooner should he desire as long as the date
of execution is after the Employee’s last day of active employment. The Employee
further shall have seven (7) additional days from the date of signing this
Release Agreement to revoke his consent hereto by notifying, in writing, the VP
of People of the Corporation at 5519 W. Idlewild Avenue, Tampa, FL 33618. This
Release Agreement will not become effective until seven days after the date on
which the Employee has signed it without revocation.

Dated: __November 2, 2009

 

/s/ Juan Figuereo

Juan Figuereo Cott Corporation Per:

 

/s/ Michael Creamer

   

/s/ Matthew A. Kane, Jr.

Michael Creamer, VP People     Matt Kane, VP, General Counsel & Secretary